In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-18-00197-CR

CHASE ERICK WHEELER, Appellant            §    On Appeal from

                                          §    County Criminal Court No. 3

                                          §    of Tarrant County (1473192)
V.
                                          §    March 21, 2019

                                          §    Opinion by Justice Gabriel

THE STATE OF TEXAS                        §    (p)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was reversible error in the trial court’s judgment.     We reverse the trial court’s

January 9, 2018 order denying appellant Chase Erick Wheeler’s motion to suppress,

reverse the trial court’s subsequent judgment, and remand the case to the trial court

for further proceedings consistent with our opinion.

                                      SECOND DISTRICT COURT OF APPEALS


                                      By /s/ Lee Gabriel
                                         Justice Lee Gabriel